DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dragicevic, Tomislav, et al. "Advanced LVDC electrical power architectures and microgrids: A step toward a new generation of power distribution networks." IEEE Electrification Magazine 2.1 (2014): 54-65 (hereinafter Dragicevic).
Claims 1-20 are disclosed by Dragicevic as outlined below:
1. A microgrid comprising: an electric vehicle battery storage system associated with an electric vehicle, the electric vehicle battery storage system configured to supply a first DC signal; a bus bar configured to receive the first DC signal and provide a combined DC signal; a frequency variable and/or voltage variable inverter in communication with the bus bar and electrical loads of a facility, the frequency variable and/or voltage variable inverter configured to receive the combined DC signal, to convert, responsive to one or more control signals, the combined DC signal into a first AC signal having variable frequency and/or variable voltage, and to provide the first AC signal having the variable frequency and/or voltage to the electrical loads of the facility; and a DC to AC inverter in communication with the bus bar, the DC to AC inverter configured to receive, responsive to the one or more control signals, the combined DC signal from the bus bar, and convert the combined DC signal to a second AC signal  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

2. The microgrid of Claim 1 further comprising an AC to DC converter in communication with the bus bar, the AC to DC converter configured to receive a grid-tied AC signal from an electric grid and convert the grid-tied AC signal into a second DC signal, the bus bar further configured to receive the second DC signal and combine the first and second DC signals to provide the combined DC signal  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

3. The microgrid of Claim 2 further comprising an adapter in communication with the electric grid and configured to connect and disconnect a connection between the electric grid and the microgrid, wherein the adapter includes: one or more first switches having a first state and a second state, the one or more first switches are configured to connect and disconnect, responsive to the one or more control signals, a first connection between the electric grid and the AC to DC converter; and one or more second switches having a first state and a second state, the one or more second switches configured to connect and disconnect, responsive to the one or more control signals, a second connection between the electric grid and the DC to AC inverter  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

4. The microgrid of Claim 3, wherein the first state of the one or more first switches is configured to interrupt communication between the electric grid and the AC to DC converter, the second state of the one or more first switches is configured to provide communication between the electric grid and the AC to DC converter to permit the grid-tied electric signal to be received by the AC to DC converter  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

5. The microgrid of Claim 3, wherein the first state of the one or more second switches is configured to interrupt communication between the electric grid and the DC to AC inverter, the second state of the one or more second switches is configured to provide communication between the electric grid and the DC to AC inverter to permit the second AC signal to be received by the electric grid  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

6. The microgrid of Claim 2, wherein the AC to DC converter includes steering circuitry to prevent backfeeding AC or DC energy into the electric grid  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

7. The microgrid of Claim 1 further comprising one or more secondary energy sources in communication with the bus bar, the bus bar configured to receive one or more secondary DC signals from the one or more secondary energy sources and combine the one or more secondary DC signals and the first DC signal to provide the combined DC signal  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

8. The microgrid of Claim 1 further comprising a switch having a first state and a second state, the switch in communication with a utility meter and the DC to AC inverter, the switch in the first state configured to interrupt communication between the DC to AC inverter and the utility meter, the switch in the second state configured to provide communication between the utility meter and the DC to AC inverter, wherein the switch in the second state permits the second AC signal to be received by the utility meter  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

9. The microgrid of Claim 1, wherein the frequency variable and/or voltage variable inverter is configured to adjust the variable frequency and/or variable voltage of the first AC signal based at least in part on characteristics of the first AC signal being delivered to the loads of the facility  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

10. A method to power a facility from an electric vehicle that is in communication with variable frequency/variable voltage power electronics, the method comprising: receiving, with a bus bar, a first DC signal from an electric vehicle battery storage system associated with the electric vehicle; providing, from the bus bar, a combined DC signal; responsive to one or more control signals, converting, with a frequency variable/voltage variable inverter, the combined DC signal into a first AC signal having variable frequency and/or variable voltage; providing the first AC signal having the variable frequency and/or voltage to electrical loads of the facility; and responsive to the one or more control signals, converting, with a DC to AC inverter, the combined DC signal to a second AC signal  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

11. The method of Claim 10 further comprising: receiving, at an AC to DC converter, a grid-tied AC signal from an electric grid; converting, with the AC to DC converter, the grid-tied electric signal to a second DC signal; and combining, with the bus bar, the first and second DC signals to provide the combined DC signal  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

12. The method of Claim 11 further comprising: with an adapter in communication with the electric grid and configured to connect and disconnect connections between the electric grid and the microgrid, the adapter including one or more first switches in communication with the electric grid and the AC to DC converter, the adapter further including one or more second switches in communication with the electric grid and the DC to AC inverter, responsive to the one or more control signals, connecting and disconnecting, with the one or more first switches, a first connection between the electric grid and the AC to DC converter; and responsive to the one or more control signals, connecting and disconnecting, with the one or more second switches, a second connection between the electric grid and the DC to AC inverter  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

13. The method of Claim 12, wherein connecting and disconnecting the first connection includes: interrupting communication between the electric grid and the AC to DC converter when the one or more first switches are in a first state; and providing communication between the electric grid and the AC to DC converter when the one or more first switches are in a second state to permit the grid-tied electric signal to be received by the AC to DC converter  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

14. The method of Claim 12, wherein connecting and disconnecting the second connection includes: interrupting communication between the electric grid and the DC to AC inverter when the one or more second switches are in a first state; and providing communication between the electric grid and the DC to AC inverter when the one or more second switches are in a second state to permit the second AC signal to be received by the electric grid  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

15. The method of Claim 14 further comprising synchronizing the second AC signal with frequency of power of the electric grid  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

16. The method of Claim 11 further comprising preventing, with steering circuitry, backfeeding AC or DC energy into the electric grid, the AC to DC converter including the steering circuitry  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

17. The method of Claim 10 further comprising: receiving, with the bus bar, one or more secondary DC signals from one or more secondary energy sources; and combining, with the bus bar, the one or more secondary DC signals and the first DC signal to provide the combined DC signal  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

18. The method of Claim 10 further comprising: with a switch in communication with a utility meter and the DC to AC inverter, switching the switch to a first state to interrupt communication between the DC to AC inverter and a utility meter; and switching the switch to a second state to provide communication between the utility meter and the DC to AC inverter to permit the second AC signal to be received by the utility meter  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

19. The method of Claim 10 further comprising sensing characteristics of the first AC signal having the variable frequency and/or voltage, wherein the one or more control signals are based at least in part on the sensed characteristics of the first AC signal having the variable frequency and/or voltage  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

20. The method of Claim 10 further comprising sensing characteristics of the combined DC signal, wherein the one or more control signals are based at least in part on the sensed characteristics of the combined DC signal  (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119